Citation Nr: 1416070	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a November 2012 decision the Board denied entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD and remanded the claim for entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013 the Court endorsed a Joint Motion for Remand vacating the Board's denial of an increased evaluation for the Veteran's PTSD claim and remanding the matter for further proceedings.  

In January 2014 the Veteran's representative submitted additional evidence, but waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).


FINDINGS OF FACT

1.  As of February 6, 2009 the Veteran's PTSD has been manifested by anxiety, impaired impulse control, and the inability to establish and maintain effective relationships.

2.  The competent evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met as of February 6, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for assignment of a TDIU have been met as of February 6, 2009.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in March 2012 to determine the severity of his PTSD.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

The Veteran's PTSD has been rated 50 percent disabling.  The Veteran contends that a higher rating is warranted.  For the reasons discussed below, the Board finds that a 70 percent evaluation, but no higher, is warranted as of February 6, 2009.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The mental status findings in the claims file indicate the Veteran's judgment and insight were generally appropriate over the appeal period.  The Veteran did report an increase in severity of concentration difficulties since he retired in 2008.  He was unable to focus on a task for an extended period of time.  He also had begun writing notes to himself and keeping them in his pocket so he could remember what he was intending to do.  At his March 2009 VA examination he reported memory problems.  A February 2013 VA treatment note reported the Veteran was alert, oriented, cooperative, and appropriate.  A separate February 2013 record noted no significant difficulty with cognitions, speech, or communication.  There has been no evidence throughout the appeal of gross impairment, including severe memory loss, in the Veteran's thought process or communication which could warrant a higher rating.

The Veteran has also consistently reported sleep disturbances throughout the appeal period.  See e.g., March 2012 VA examination report.  

The March 2012 VA examiner noted that although the Veteran denied depression symptoms, his objective testing results suggested moderately severe depressive symptoms.  Also at this examination the Veteran reported that he would get anxious when he had to go out and would become agitated when in public.  He reported becoming anxious before he ever left for the social event.  

The evidence has also revealed the Veteran has impaired impulse control that has resulted in physical altercations.  A June 2009 statement revealed that the Veteran had 3 physical encounters with students prior to his retirement.  He stated that he once grabbed a student by the throat and was almost sued over the incident.  He also reported the occasional desire to punch someone.  The March 2009 VA examiner also noted that the Veteran had episodes of uncontrollable anger towards students when he was still teaching.  At his March 2012 VA examination he reported that he had to retire early from teaching because he had incidents where he lost it and physically went after students.  He stated that he had been able to somewhat control his temper, but that he was concerned about continuing to work there and continuing to control his anger. 

The Veteran also reported marital problems as recently as April 2013 due to his irritability.  This VA treatment record also noted feeling angry due to loss of friends in Vietnam and feeling the need to stand up for others who are being bullied.  The Veteran's impaired impulse control was taken into account with his 70 percent evaluation.

At his March 2009 VA examination the Veteran reported feeling indifferent to death.  He did not want to kill himself, but stated that if something happened, he did not care.  At his March 2012 VA examination the Veteran denied suicidal or homicidal ideations.  Recently, in a February 2013 VA treatment note the Veteran denied suicidal or homicidal ideations.  The Veteran has not shown that he is in persistent danger of hurting himself or others, which could warrant a higher evaluation.

With regard to social impairment, the Veteran began having substantial impairment once he retired in 2008.  He questioned his decision to retire and reported feeling useless.  At his March 2009 VA examination he reported that he was not social following his retirement and he did not talk to anyone.  

The Veteran offered a statement in June 2009 revealing that he avoided all social events if possible.  He stated he could not attend concerts or sporting events because of the proximity of people.  He compared this to the high school where he used to teach and how he could not be in the halls during class changes due to the crowds.

At his March 2009 VA examination he reported attending church and having some friends, but with strict boundaries, such as not visiting him at his house.  At his March 2012 VA examination the Veteran reported that his marital relationship was like a roller coaster and that he did not have patience or tolerance or want to socialize the way his wife did.  He also reported contemplating divorce several times.  He reported that he had never really bonded with his 3 step daughters, but that he had a good relationship with his biological daughter.  
He reported that he entirely avoided loud or crowded places and any situation where people may become angry, such as sporting events.  He would check doors and windows and find escape routes if he did go out.  The Veteran also reported feeling resentful when he had to go to family events and avoiding others.  The examiner noted that the Veteran made an effort to avoid activities, places, or people that would arouse recollections of active duty.  

Ultimately, the March 2012 VA examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Board is affording the Veteran the benefit of the doubt in granting an evaluation of 70 percent for PTSD.  It is clear that the Veteran's symptoms worsened since his retirement from teaching and this was noted by the September 2013 private examiner.  The Veteran has also voiced that his condition has worsened since retirement.  However, the Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  

The Veteran denied hallucinations and delusions in a March 2012 VA examination report.  There is no evidence to the contrary.  If apparent, these symptoms could be evidence that a higher rating is warranted.  There is also no evidence in the claims file to indicate that the Veteran had hygiene problems or obsessional rituals in his life, which could warrant a higher rating.  

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9411.  For instance, at his March 2012 VA examination the Veteran reported feelings of guilt for surviving the Vietnam War.  He also reported feelings of hypervigilance.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.

Also of record are the Veteran's GAF scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

At his March 2009 VA examination he was assigned a GAF score of 53.  At his March 2012 VA examination the Veteran was assigned a GAF score of 55.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Taking into account the Veteran's PTSD symptoms, including social impairment, anxiety, and irritability, the Veteran has been assigned GAF scores corresponding with moderate symptoms.  The Board observes that the Veteran's PTSD has been rated as 70 percent disabling as of February 6, 2007.  As such, the moderate GAF scores are appropriate for this time period.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of a 70 percent rating as of February 6, 2009.  See 38 C.F.R. § 4.7.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as anxiety, social impairment, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).

On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Overall, the Board concludes that the Veteran's PTSD symptoms worsened since his retirement.  The evidence supports no more than a 70 percent rating for the Veteran's PTSD as of February 6, 2009, the date the Veteran's claim was filed.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as irritability, social impairment, and sleep disturbances.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to PTSD provide ratings based on subjective and objective factors which the Veteran can articulate himself or medical examiners can evaluate.  See 38 C.F.R. § 4.130.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for his PTSD.  As to employment, the Veteran's PTSD has been properly rated and assigned a TDIU.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

TDIU

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to a TDIU.  For the reasons that follow, the Board concludes that a TDIU is warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

As discussed above, the Veteran is entitled to a 70 percent disability rating for PTSD as of February 6, 2009.  He is also service connected for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, noncompensably rated.  The Veteran's service-connected PTSD at 70 percent disabling meets the criteria for schedular consideration of a TDIU.  Id.  Thus, the Veteran is eligible to receive TDIU benefits.

The Veteran reports that he had to retire from working in August 2008 due primarily to his hearing loss and PTSD symptoms.  The Veteran provided a statement in December 2013 reiterating that he had to retire because he was having problems with being able to hear his students talking to him.  He also had multiple situations where his aggression became a problem and he was worried about being able to control his anger.  As noted above, the Veteran had multiple altercations with students at his high school.  

The October 2013 private examiner opined that the Veteran's service-connected conditions rendered him unable to obtain and sustain a substantially gainful occupation.  He noted that the Veteran's PTSD caused memory impairment and that the Veteran began writing down simple instructions so he could remember them.  He also had problems focusing for more than 5 minutes at a time.  He also reported high anxiety in new situations or anything unfamiliar.  He also noted that the Veteran's symptoms caught up with him and had worsened since prior examinations.  

In light of the evidence above, the Board finds that the Veteran's service-connected disabilities, specifically his PTSD, render him totally disabled and incapable of gainful employment.  Notably, there is no evidence of record to the contrary.  As such, a total disability rating based on individual unemployability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted, effective February 6, 2009, subject to the laws and regulations governing monetary awards.  

Entitlement to a TDIU is granted, effective February 6, 2009.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


